DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Helgi U.S. Patent No. 7,967,149.
Claim 1, Helgi teaches a picking facility Fig. 10 comprising: a first conveyor 6 that is arranged extending in a first transport direction of 6 and transports a container 200 containing an article 201-204; a picking apparatus 14 that takes out a target article 201-204, which is the article 201-204 to be picked, from the container 200; a second conveyor 85a-c that is arranged extending in a second transport direction intersecting the first transport direction in a state in which an end portion is adjacent to the first 
Claim 2, Helgi teaches a plurality of the second conveyors 85a-c arranged in parallel with each other are provided Fig. 10.  
Claim 3, Helgi teaches a third conveyor 1 that is connected to an upstream end portion of the first conveyor 6; and a fourth conveyor 15 that is connected to a downstream end portion of the first conveyor 6, and wherein the second conveyor 85a-c is located between the third conveyor 1 and the fourth conveyor 15 in the first transport direction Fig. 1; 10.  
Claim 6, Helgi teaches the picking apparatus includes a holding portion at 85a-c that can hold the target article 201-204, a first movement mechanism (control of 6) that moves the holding portion in the first28English TranslationAttorney Docket No.: 9221-2100744 transport direction, and a second movement mechanism (control, motor of 85a-c) that moves the holding portion in the second transport direction, and wherein the first movement mechanism is arranged above the second conveyor and overlaps the second conveyor in a plan view Fig. 10.
s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Helgi U.S. Patent No. 7,967,149 in view of Bonnain U.S. Patent No. 8,322,514.
Claim 4, Helgi does not teach as Bonnain teaches a height level of a transport face of the first conveyor 90 is lower than a height level of a transport face of the second conveyor 88 Fig. 2 C15 L40-55. It would be obvious to one of ordinary skill to use the flexibility of Bonnain into the invention of Helgi to increase the productivity and efficiency of the transport.
Claim 5, Helgi does not teach as Bonnain teaches a difference between the height level of the transport face of the second conveyor 88 and the height level of the transport face of the first conveyor 90 is determined based on a height of the container 116 Fig. 2 C15 L40-55. It would be obvious to one of ordinary skill to use the flexibility of Bonnain into the invention of Helgi to increase the productivity and efficiency of the transport.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS